

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment (“Amendment”) to that certain Executive Employment Agreement
dated July 6, 2009 (“Agreement”), by and between Rick Rogala (“Executive”) and
Nexstar Broadcasting, Inc. (“Company”) is hereby amended effective as of January
1, 2012 as follows:


1.           The second paragraph of the preamble is deleted in its entirety and
replaced with the following:


“The Company desires to retain the services of Executive as Senior Vice
President of Sales, and Executive desires to be employed by the Company in such
capacity on the terms and conditions set forth in this Agreement.”


2.           Paragraph 1 of the Agreement is deleted in its entirety and
replaced with the following:
 
“1.           Position and Duties.  Subject to the terms and conditions of this
Agreement, during the term of this Agreement (which will commence on July 6,
2009), the Company will employ Executive.  Executive will serve as Senior Vice
President of Sales.  In such position, Executive will perform such duties as are
assigned to him from time to time by the Company’s chief executive officer (the
“CEO”), the Co-Chief Operating Officer assigned direct oversight responsibility
and/or its board of directors (the “Board”).  These duties shall include, but
not be limited to: strategic development and growth of the Company’s overall
core sales activities; review of, and development of, the Company’s sales
policies and procedures to enhance the Company’s sales operations; and
development of a long-term business sales strategy for the Company.  Executive
will devote his best efforts to his employment with the Company and will devote
substantially all of his business time and attention to the performance of his
duties under this Agreement; provided that the foregoing will not preclude
Executive from devoting reasonable time to the supervision of his personal
investments, civic and charitable affairs, so long as such activities do not
materially interfere with the performance of Executive's duties hereunder.”
 
3.           Paragraph 2 of the Agreement is deleted in its entirety and
replaced with the following:


“2.           Term of Employment.     Unless terminated earlier as provided in
Paragraph 3, the Company’s employment of Executive under this Agreement will
continue until December 31, 2014, provided, however, that the term of employment
under this Agreement will be automatically renewed for successive one-year
periods (the first of which will commence on January 1, 2015) unless, at least
ninety (90) days prior to the end of the then current term of employment under
this Agreement, Executive or the Company gives written notice to the other of
the notifying party’s intent not to renew the term of employment under this
Agreement as of the end of the then current term.”

 
 

--------------------------------------------------------------------------------

 



4.           Paragraph 4 is deleted in its entirety and replaced with the
following:


“4.           Compensation.


(a) Base Salary.     During the term of this Agreement, Executive will be
entitled to receive a base salary (“Base Salary”), to be paid ratably during
each 12-month period under this Agreement on a basis consistent with other
Company executives, at the annual rate specified below:


From January 1, 2012 through December 31,
2012                                                                                                $250,000
From January 1, 2013 through December 31,
2013                                                                                                $255,000
From January 1, 2014 through December 31,
2014                                                                                                $260,000


(b)           Bonus.                      


(i)           Executive will be entitled to receive quarterly and/or annual
bonuses (any such payment a “Bonus”), in an amount, if any, up to the targeted
amounts specified below [or in excess of such amounts, as the CEO, with the
approval of the Compensation Committee of the Company’s board of directors (the
“Compensation Committee”), may determine is appropriate], prorated for any
partial fiscal quarter or year during which Executive is employed by the Company
pursuant to this Agreement, to be determined by the CEO, with the approval of
the Compensation Committee.


Quarterly Bonus amounts for the 2012 fiscal year:  $20,000 per quarter
Annual Bonus amount for the 2012 fiscal year:  $70,000


Quarterly Bonus amounts for the 2013 fiscal year:  $22,500 per quarter
Annual Bonus amount for the 2013 fiscal year:  $72,500


Quarterly Bonus amounts for the 2014 fiscal year:  $25,000 per quarter
Annual Bonus amount for the 2014 fiscal year:  $75,000


(ii)           Any Bonus shall be calculated, based on, among other things,
Executive’s achievement of the quarterly and annual developmental revenue
targets as set by the CEO or COO; achievement of the Company’s quarterly and
annual new business revenue goals; focused targeted, specific market revenue
achievement; and achievement of the Company’s quarterly and annual core revenue
budgets (“core” shall be defined as local plus national revenue as reported on
the Company’s financial statements) to be calculated using a comprehensive
matrix consistent with the Company’s usual practices.  The specific quarterly
and annual goals for the above components will be established in writing prior
to the commencement of each fiscal year.”

 
 

--------------------------------------------------------------------------------

 



(iii)           Each quarterly Bonus, if granted by the CEO and/or COO, will be
paid in a single payment within thirty (30) days after the submission of the
Company’s quarterly financial reports to the Securities and Exchange Commission
(or if no SEC filings are required, after submission of the Company’s quarterly
financial reports to the Company’s Board.  Each annual Bonus, if granted by the
CEO and/or COO will be paid in a single payment within thirty (30) days after
the independent certified public accountants regularly employed by the Company
have made available to the Company the audited financial statements for the
appropriate fiscal year. 


(c)           All payments under this Agreement will be subject to withholding
or deduction by reason of the Federal Insurance Contribution Act, Federal income
tax, state income tax and all other applicable laws and regulations.


5.           Headings.  The headings in the Paragraphs of this Amendment are
inserted for convenience only and will not constitute a part of this Agreement.
 
6.           Severability.  The parties agree that if any provision of this
Amendment is under any circumstances deemed invalid or inoperative, the
Amendment will be construed with the invalid or inoperative provision deleted,
and the rights and obligations of the parties will be construed and enforced
accordingly.
 
7.           Governing Law.  This Amendment is governed by and construed in
accordance with the internal law of the State of Delaware without giving effect
to any choice of law or conflict provision or rule that would cause the laws of
any jurisdiction other than the State of Delaware to be applied.
 
8.           Amendment; Modification.  This Amendment may not be amended,
modified or supplemented other than in a writing signed by the parties hereto.
 
 
9.           Entire Agreement.  The Agreement as amended by this Amendment is
hereby ratified in full and embodies the entire agreement between the parties
hereto with respect to Executive’s employment with the Company, and there have
been and are no other agreements, representations or warranties between the
parties regarding such matters.
 
10.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year written below.
 
 
 

 /s/  Rick Rogala  /s/ Perry A. Sook  Executive  President & Chief Executive
Officer    Nexstar Broadcasting, Inc.  Date:    December 2, 2011  Date:   
December 5, 2011

 

 
 
 

--------------------------------------------------------------------------------

 
